DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 4-10, 14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05 November 2020.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim” US 2018 / 0285619).

As pertaining to Claim 1, Kim discloses (see Fig. 1 and Fig. 10) a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 
a controlling unit (200);
a display driver (210) electrically connected to the controlling unit (200);
a sensor driver (220) electrically connected to the controlling unit (200; see Page 4, Para. [0068]-[0069]); 
a display element (PXL) electrically connected to the display driver (210); and 
a sensor element (PHS) electrically connected to the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]); 
wherein when the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the display element (PXL) is refreshed by the display driver (210) 3 to 120 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse), and 

As pertaining to Claim 2, Kim discloses (see Fig. 1 and Fig. 10) that the display element (PXL) is refreshed by the display driver (210) 6 to 72 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; again, see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).

As pertaining to Claim 3, Kim discloses (see Fig. 1 and Fig. 10) that the sensor element (PHS) is refreshed (i.e., read) at least one time in the sensing time period (Pse; again, see Page 4, Para. [0067]; Page 5, Para. [0073]-[0074]; Page 7, Para. [0096]; and Page 11, Para. [0147]-[0150]).

As pertaining to Claim 12, Kim discloses (see Fig. 1 and Fig. 10) that the display driver (210) and the sensor driver (220) are synchronized by the controlling unit (200; see Page 4 through Page 5, Para. [0069]-[0074]).

As pertaining to Claim 13, Kim discloses (see Fig. 1 and Fig. 10) that the processing unit (i.e., signal processing functionality of (220)), wherein the processing unit (again, internal to (220)) is electrically connected to the controlling unit (200), the display driver (210), and the sensor driver (220) respectively, and the processing unit 

As pertaining to Claim 21, Kim discloses (see Fig. 1 and Fig. 10) that in the one frame time (see (Pt1), for example), one of sub-pixels (see Fig. 3) of the display element (PXL) emits a light pulse one time (see Page 5, Para. [0077]-[0078]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Reynolds (US 10,824,276).

As pertaining to Claim 11, Kim does not explicitly disclose the structure of the disclosed sensor element (PHS) and the manner in which the disclosed sensor driver (220) controls the disclosed sensor element (PHS).  That is, Kim does not disclose that the sensor driver is activated by an enable signal from the controlling unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Reynolds, such that the sensor driver is activated by an enable signal from the controlling unit, in order to provide selective control over the sensing function disclosed by Kim, including the ability to limit and/or control the area over which sensing 

As pertaining to Claim 19, Kim discloses (see Fig. 1 and Fig. 10) a driving method of a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 
providing a display control signal (i.e., a panel driving control signal) to a display driver (210) and controlling a sensor driver (220) by a controlling unit (200; see Page 4, Para. [0068]-[0069]); 
transmitting a display driving signal (i.e., a pixel lighting signal) to a display element (PXL) by the display driver (210); and 
driving a sensor element (PHS) by the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]),
wherein when the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the display element (PXL) is refreshed by the display driver (210) 3 to 120 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse), and the display element (PXL) is refreshed one time in one frame time (see (Pt1), for example; see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).

Kim does not explicitly disclose the structure of the disclosed sensor element (PHS) and the manner in which the disclosed sensor driver (220) controls the disclosed 
However, in the same field of endeavor, Reynolds discloses (see Fig. 1 and Fig. 2A) a display device (see (200) in Fig. 2A) comprising a controlling unit (see (205) in Fig. 2A), a display driver (208, 262), and a sensor driver (270), wherein the display driver (208, 262) is connected to a display element (202) and the sensor driver (270) is connected to a sensor element (203; see Col. 5, Ln. 26-54; and Col. 6, Ln. 14-67 through Col. 7, Ln. 1-7 and Ln. 54-58).  Reynolds further discloses a structure (see Fig. 1) and associated driving method in which the sensor element (see (203) in Fig. 2 corresponding to (103) in Fig. 1) is selectively driven according to a sensor driving signal (see (150) in Fig. 1) transmitted by the sensor driver (see (270) in Fig. 2; and see Col. 4, Ln. 8-31), wherein the sensor driver (270) is activated by an enable signal or sensor control signal provided by the controlling unit (205; see Col. 10, Ln. 20-37).  It is a goal of Reynolds to provide a means of integrating a fingerprint or biometric sensor into a display device such that a rate at which fingerprint or biometric sensing is performed can be selectively controlled (see Col. 12, Ln. 25-40).  Further, in this regard, the teachings of Reynolds suggest the obvious benefit of greater control over a fingerprint or biometric sensing operation including the ability to limit and/or control the area over which sensing occurs and to control the timing at which sensing is performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the 

As pertaining to Claim 20, Kim discloses (see Fig. 1 and Fig. 10) that the display element (PXL) is refreshed by the display driver (210) 6 to 72 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; again, see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).

As pertaining to Claim 22, Kim discloses (see Fig. 1 and Fig. 10) that in the one frame time (see (Pt1), for example), one of sub-pixels (see Fig. 3) of the display element (PXL) emits a light pulse one time (see Page 5, Para. [0077]-[0078]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).


Response to Arguments

Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by Claims 1-3, 11-13, and 19-22 is maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622